Citation Nr: 1721494	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  08-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for a psychiatric disability, rated at 50 percent as depression prior to January 8, 2013, and 70 percent as posttraumatic stress disorder from January 8, 2013.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Gregory T. Shannon


INTRODUCTION

The Veteran served on active duty from July 2001 to March 2004 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, that reduced the Veteran's rating for her psychiatric disability effective August 1, 2007.  

In March 2010, the Veteran testified at a hearing before a Veterans Law Judge.  A transcript of the hearing is of record.  The Judge that conducted the hearing has left the Board and the Veteran has waived her right to a new hearing.  In a July 2010 decision, the Board restored a 50 percent disability rating and remanded the issue of increased rating.  The Board remanded the increased rating issue again in a June 2012 decision.

The RO granted a 70 percent disability rating, effective January 8, 2013, in an April 2014 decision.  Because the Veteran is presumed to seek the maximum available benefits, the issue of increased rating remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board again remanded the increased rating issue in a February 2016 decision, and the claim is now properly before the Board.

The record before the Board consists of the Veteran's electronic records in Virtual
VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1. During the appeal period, prior to January 8, 2013, the Veteran's acquired psychiatric disorder was manifested by occupational and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood, difficulty sleeping, irritability, anger, anxiety, depression, isolating behavior, lack of concentration and difficulty establishing and maintaining effective work and social relationships, but not by occupational and social impairment with deficiencies in most areas.  

2.  From January 8, 2013, the Veteran's acquired psychiatric disorder is manifested by occupational and social impairment with deficiencies in most areas including work, family relationships, judgment and mood due to symptoms such as difficulty sleeping, irritability, anger, anxiety, depression, isolating behavior and difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, but not by total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Prior to January 8, 2013, the criteria for an evaluation in excess of 50 percent for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9411 and 9434 (2016).

2.  From January 8, 2013, the criteria for an evaluation in excess of 70 percent for an acquired psychiatric disorder are not met.  38 U.S.C.A. §§ 1155, 5107, 5110(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.400, 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Codes 9411 and 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A.  For increased ratings claims, the VCAA requires that generic notice be given.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  Such notice consists of the type of evidence needed to substantiate the claim, that is, evidence demonstrating a worsening or increase in severity of the disability, and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Here, the required notice was provided by letter in February 2014.

In addition, the Board finds that the duty to assist the Veteran has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records and VA examination reports.  

The Board also finds that the RO substantially complied with the Board's remand instructions of February 2016 by readjudicating the claim and issuing a supplemental statement of the case in June 2016.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Shinseki v. Sanders, 556 U.S. 396, 407-410 (2009).

II.  Increased Rating

i.  Applicable Law

The Veteran contends that she is entitled to an evaluation in excess of 50 percent, prior to January 8, 2013, and in excess of 70 percent thereafter for her acquired psychiatric disorder.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran is in receipt of a 50 percent disability rating for her acquired psychiatric disorder prior to January 8, 2013, and a 70 percent rating thereafter pursuant to 38 C.F.R. § 4.130.  All psychiatric disabilities, other than eating disorders, are evaluated under a general rating formula for mental disorders. 

Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under 
§ 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Vazquez-Claudio, 713 F.3d at 117.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 118.

As such, the Board will consider both the Veteran's specific symptomatology as well as the occupational and social impairment associated with the Diagnostic Codes to determine whether an increased evaluation is warranted.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his adjustment disorder.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g. no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130.

VA had previously adopted the American Psychiatric Association: Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), for rating purposes.  VA implemented DSM, Fifth Edition (DSM-V), effective August 4, 2014, and the Secretary of VA, determined that DSM-V applies to claims certified to the Board on and after August 4, 2014.  See 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, as the Veteran's increased rating claim was originally certified to the Board in 2008 (prior to August 4, 2014), the DSM-V is not applicable to this case.

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  See 38 C.F.R. § 4.126(a).  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As with all claims for VA disability compensation, the Board must assess the credibility and weigh all the evidence, including lay and medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998).

The effective date of an increased rating is the date of ascertainable increase or date of receipt of claim, whichever is later, under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§  3.400(o)(1); unless the ascertainable increase precedes receipt of the claim, in which case the effective date is the date of ascertainable increase if the claim is received within one year thereof under 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. 
§  3.400(o)(2).  Harper v. Brown, 10 Vet. App. 125, 126 (1997); see also Deliso v. Shinseki, 25 Vet. App. 45, 58 (2011).

ii.  Facts and Findings

After carefully reviewing the record, the Board finds that the overall social and occupational impairment caused by the Veteran's acquired psychiatric disorder most nearly approximates impairment warranting a 50 percent evaluation prior to January 8, 2013, and the currently assigned 70 percent evaluation thereafter.  A higher evaluation during either stage is not warranted.

The Veteran submitted her claim for a higher rating in January 2008.  The pertinent evidence includes private medical records, VA medical records, VA psychiatric examinations and lay statements from the Veteran.

Service treatment records refer to an encounter in November 2002 when the Veteran was diagnosed with an episode of depression.  In 2003, the Veteran received military discipline for placing a poisonous liquid in a drinking water bottle.  In July 2003, a military examiner diagnosed personality disorder, and the Veteran received an honorable administrative discharge. 

In June 2004, the Veteran underwent an initial assessment for regular VA outpatient care.  The Veteran reported a history of daily anger in the Army, that she was accused of something that she did not do, and reported current depression but declined mental health care.  

On VA examination in October 2004, the Veteran reported she first received psychiatric treatment in November 2002 and that she presently was attending community college and earning B grades, though was struggling with a history course.  She reported abuse as a child.  She also reported that she had never been married and was not dating at the time. Although she did report being pregnant, she said she was having some conflict with the man who impregnated her and that they were not in a relationship.  She stated she had two close friends and that this was normal for her since high school, when she moved to Florida, due to being withdrawn and feeling like she did not fit in at the new high school.  Since that time she has had trouble making friends.  The Veteran stated that she worked, but that she engaged in few activities and was generally isolative.

The Veteran denied auditory hallucinations, but did state her and her mother have seen a ghost in their house.  Her affect was sad and tearful.  She indicated that she was depressed that morning, and most recently two weeks prior.  The Veteran endorsed anhedonia, but that in the past she would enjoy spending time with family.  She reported sleeping problems for the past two years and that she had gained 40 pounds in the last seven months.  The Veteran reported poor energy since leaving the military and endorsed a sense of worthlessness.  She report being easily distracted and having trouble concentrating.  The Veteran denied suicidal ideation, but did report two previous suicide attempts.  She indicated that she was very upset that she was forced to leave the Army, but denied suffering from anxiety, panic, compulsions or obsessions.

A mental status examination revealed the Veteran was alert and fully oriented.  She completed serial 7s without any mistakes and she correctly recalled five digits forward and three digits in reverse.  She was able to list her date of birth, her address and her phone number, but she was only able to recall one of three objects after a delay of a few minutes.  She was given a second series of three objects and once again could only recall one of three after a delay.  Although the examiner stated that there was evidence of recent memory difficulties, these results were found to not be suggestive of significant problems with either attention, concentration or remote memory functioning.  The examiner stated that the Veteran had the capacity to complete activities of daily living.  The examiner diagnosed the Veteran with major depressive disorder, of moderate severity, and assigned a GAF score of 55.

In July 2005, the Veteran started receiving outpatient VA mental health care.  In an August 2005 assessment by a social worker, the Veteran reported two suicide attempts during military service and current ideations but no plan because of the need to care for her infant.  The social worker diagnosed dysthymic disorder, assigned a GAF score of 45, and noted that the Veteran had a negative attitude and was possibly compensation seeking.  The same month, a VA psychiatrist noted similar comments and diagnosed major depressive disorder.  In subsequent sessions every three months, the Veteran reported experiencing sexual abuse as a child and teenager. 

On VA examination in April 2007, the Veteran estimated experiencing depression three times during the prior week, but denied experiencing anhedonia.  She continued to have sleeping trouble and low energy.  She also continued to complain of poor concentration.  She stated her appetite is low.  She reported that she was pregnant again, by the same man but that they were not living together.  She reported having two friends.  She was still working and going to school, but her grade point average (GPA) was 2.4.  The Veteran reported missing two weeks of work in the prior twelve months due her baby being sick two days, headaches, and that she "really don't feel like dealing with people".

The examiner stated there were no signs or symptoms of mania and that the Veteran's general appearance was clean and neatly groomed.  The Veterans affect was found to be normal, as was her thought process, thought content, judgment and intelligence.  Her impulse control was good.  The Veteran had no current suicidal ideation and was considered a relatively low risk for suicide.  The examiner indicated that the Veteran was unable to maintain minimum personal hygiene, but that there were no problems with activities of daily living.  The examiner noted the Veteran described an atypical auditory hallucination.  The evaluation of the Veteran's memory was consistent with the 2004 exam (e.g. one of three objects recalled after a delay).  The examiner diagnosed the Veteran with major depressive disorder, partial remission, assigned a GAF score of 60, and indicated the Veteran's mental disorder does not result in deficiencies in judgment, thinking, family relations, work, mood or school.

During the march 2010 Board hearing, the Veteran described her current symptoms of depression, lack of anger control, and difficulty sleeping.  The Veteran reported that she was working, about to graduate from a study program, and had recently purchased a home. 

On VA examination in September 2010, the Veteran reported depression four times a week of mild to moderate severity.  The Veteran stated that she was not currently dating, had never married, and had one friend.  She was still working full-time and was in her last semester of college, but her GPA was 2.1.  The Veteran indicated she missed one week of work during the prior twelve months due to flu, her children being sick on separate occasions, and sometimes she did not feel like getting out of bed.

The examiner's observations were similar to the 2007 examiner, except those that follow.  The 2010 examiner noted the Veteran described her mood as "frustrated, angry", whereas in 2007 the Veteran described her mood as "I'm just here man".  The Veteran's affect was full and her intelligence was considered below average.  The examiner found the Veteran was able to maintain minimum personal hygiene.  The examiner noted the Veteran said she avoids crowded places, because she feels like she's being watched and feels panicky, but the examiner noted that this is not indicative of panic disorder.  The examiner noted that the Veteran was unable to recall any objects out of three after a delay, but that it was unclear if the Veteran was putting forth her best effort.

The examiner administered the Structured Interview of Malingered Symptomatology (SIMS) and found the Veteran's total score "was significantly elevated above the recommended cutoff score for the identification of suspected malingering.  The Veteran endorsed a high frequency of symptoms that are highly atypical in patients with genuine psychiatric or cognitive disorders, raising the suspicion of malingering.  In addition to the elevated total score, the Veteran had elevated scales measuring psychosis, neurologic impairment, amnestic disorders, low intelligence and affective disorders."

The examiner diagnosed depressive disorder, not otherwise specified (NOS), but was unable to assess a GAF score without resorting to mere speculation due to the SIMS results suggesting over reporting of psychological symptoms by the Veteran.  The examiner indicated the Veteran's mental disorder does not result in deficiencies in judgment, thinking, family relations, work, mood or school.  The examiner indicated that the Veteran's mental disorder signs and symptoms are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, but explicitly stated that he was unable to determine the depressive disorder's effects on occupational and social functioning due to test results suggesting the Veteran over reported psychological symptoms. 

In May 2012, the RO received the Veteran's claim for service connection for PTSD. The Veteran reported witnessing deaths and shootings during service in Iraq.  

On VA examination in April 2014 the Veteran reported that her two children lived in Florida with her family and that she divorced in February 2013.  She noted that she moved to Texas in 2012 and is currently living with a boyfriend.  The Board notes that the evidence of record supports that the Veteran moved to Texas in August 2013 (e.g. Veteran's statements and Florida address in 2013).  The Veteran reported that she received her master's degree in May 2013.  The also reported that she is unhappy at her job and that she is frequently angry at work.  The medical history included a partial hospitalization program in 2007 for suicidal ideation and treatment in individual therapy between 2012 and 2013.  It was also noted that in October 2013 the Dallas VA diagnosed the Veteran with depression, panic disorder, and rule out post-traumatic stress disorder (PTSD) due to military sexual trauma (MST).

The Veteran listed three stressors for PTSD and the examiner found two of them supported a PTSD diagnosis, including 1) helping a civilian after he stepped on an explosive device and 2) a superior making the Veteran have sex with him.  The examiner noted several symptoms: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a worklike setting.

The examiner noted the Veteran had a clean and neat appearance.  No delusions, hallucinations or obsessive-compulsive behaviors were found, but the Veteran was found to be anxious and irritable, have anxious psychomotor behavior, and sad mood and affect due to PTSD.  Depressed mood, anhedonia, insomnia, fatigue, loss of energy, feelings of guilt and poor concentration were noted as symptoms of depression.

The examiner diagnosed the Veteran with post-traumatic stress disorder and severe major depressive disorder, and noted the ability to differentiate which symptoms are attributable to each diagnosis.  With regard to both diagnoses, the examiner indicated that the Veteran's occupational and social impairments are best described as deficiencies in most areas, such as work, school, family relations, judgement, thinking and/or mood.  The examiner was not able to differentiate what portion of occupational and social impairment was caused by each mental disorder.

On VA examination in August 2015, the Veteran reported that her two children are now living with her and that they came to live with her in June 2014.  She also reported yelling at her children a lot.  The Veteran reported that she is married and that her husband is in Kosovo.  She reported he has been in Kosovo for two years and that he occasionally visits home.  The Veteran reported that she stays in touch with family and has a couple of friends out of state, but that she hasn't been able to make any friends in Texas since moving there in August 2013.  She stated this was due to not wanting to get close to anyone.  The Veteran said she goes to her children's activities and started going to church recently.  She is no longer in school and thinks of pursuing a doctorate, but gets overwhelmed when she thinks about it.  She transferred to a new job in May 2014 and continues to work there.  However, the Veteran said she did not receive a raise in May 2015 due to job performance issues such as concentration and focus issues, low quality work and timeliness.  She indicated she already used up her paid sick days for the year due to taking off one or two day per month, for seven months, for days she didn't feel like going to work.  It was noted that the Veteran attended one group session of an MST group in the autumn of 2014, but that she didn't like it and didn't go back.

Similar to the 2014 examination, the examiner listed several symptoms, although they were not all the same: depressed mood; anxiety; suspiciousness; panic attacks more than once a week; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; suicidal ideation, obsessional rituals which interfere with routine activities.  The examiner believed the Veteran should be considered an increased, but not currently imminent, suicide risk.  

The examiner diagnosed the Veteran with PTSD (with associated anxiety, depression, sleeping problems and weight gain) and alcohol use disorder.  The examiner indicated that the Veteran's occupational and social impairments are best described as impairment with reduced reliability and productivity, and that it is not possible to differentiate what portion of the indicated level of occupational and social impairment is attributable to each diagnosis due to overlapping symptoms.  

The examiner noted that when the Veteran left her support network in Florida, and moved to Texas she started gaining weight.  The examiner opined that the loss of a support network, coupled with her husband being in Kosovo, has added stress and allowed PTSD symptoms to surface more, leading to self-medication with food and alcohol for her PTSD symptoms, which include sleep problems and depression.

In addition to the VA examinations, the evidence of record contains additional medical records and statements from the Veteran that have been considered by the Board.  These records reveal that the Veteran was prescribed depression medication in June 2004 (Prozac) and was put on Lexapro while in the Army, which helped her anger.  In a December 2005 statement, the Veteran indicated that she has lost two jobs because of her anger/depression, and a December 2005 treatment record indicated her mood was better, but that her affect was guarded with underlying hostility and overt anger as she spoke of those who had aggressed against her.  Similarly in December 2005, treatment records indicate the Veteran felt less depressed on medication, but still felt very anxious and paranoid, and disliked being around people.  This treatment note also indicates the Veteran experienced trouble sleeping, and having trouble concentration and retaining information, as well as suicidal ideation.  Such statements and symptoms are, for the most part, consistent throughout the record, though the severity of symptoms has changed, except with regard to suicidal ideation.

The Board does note some possible inconsistencies, for example the Veteran indicated she lost two jobs due to her anger/depression, but a January 2006 form from a former employer indicated a job ended in March 2005 because the Veteran's appointment period ended.  Also, the record does not always indicate the Veteran suffered from depression, for example a November 2010 treatment record notes no depression or anxiety.  Despite this, the Board finds the Veteran to be a reliable historian and her statements to be of probative value.

A 100 percent rating is not warranted because the evidence is against a finding of total occupational and social impairment.  In short, the criteria of a 100 percent rating are not met in this case.  The Veteran consistently appeared at VA appointments well-groomed and with good hygiene, and was alert and socially appropriate.  She repeatedly, for the most part, denied having delusions, hallucinations, preoccupations or compulsions.  The one report of an auditory hallucination was found to be atypical.  The Veteran also stated, in May 2012, that she worries she sees things that aren't there, but there is no indication she was actually hallucinating.  Although the record does support a limitation in social functioning, including an inability to make new friends, the Veteran has been able to maintain relationships with family and two friends, and appears to have been married twice during the pendency of this claim.  Although crying at times, the Veteran has been able to effectively communicate with medical professionals and at her hearing before the Board.  The evidence does not support that the Veteran has gross impairment in thought processes or communication.  The Veteran has been found to have only mild memory loss.

The Board finds the VA examination reports, which are based on an in-person interviews and thorough review of the Veteran's medical history, to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Even factoring in the Veteran's reports of suicidal ideation, sleep problems, memory impairment, depression, anxiety, and difficulty concentrating a higher rating is not warranted.  Moreover, there is no showing of any other symptoms equivalent in severity, frequency, or duration to those listed under the criteria for a 100 percent rating.  Rather, the evidence shows that the Veteran is able to perform activities of daily living and is generally orientated to time and place.   In sum, the Veteran's disability picture is not one of total impairment.

The evidence of record supports that there was a change in the severity of the Veteran's symptomology between the 2010 and 2014 VA examinations, to the point that a 70% disability rating is warranted.  With regard to the date of this change to a 70% evaluation, the Board is required to select an effective date that is factually ascertainable.  38 C.F.R. § 3.400(o).  The Board finds that the medical evidence and Veteran's statements from the April 2014 VA examination supports a 70% evaluation, particularly the examiner's description of the Veteran's symptoms and social and occupational limitations.  With regard to the evidence prior to this time, the evidence is less clear.

The Veteran's symptoms, and the degree of the impairment they have caused, have varied prior to April 2014, but have been relatively consistent.  The Veteran has reported depression of varying degrees and little pleasure or interest in doing things.  In 2007, the Veteran was reprimanded three times at her job for varying offenses, including substandard work, but was considered fully proficient prior to that point.  This was consistent with her April 2007 VA examination in which she indicated missing days of work, because she did not want to deal with people.  The examiner opined a level of impairment consistent with a 30 percent evaluation.   At her 2010 hearing, the Veteran testified that she did not feel her psychiatric status had changed since her discharge from the army.  The Board notes that despite work reprimands and a fall in her GPA, the Veteran has consistently worked and gone to school, graduating with bachelor's and master's degrees, during the pendency of this appeal.

The record contains records of therapy sessions at various times prior to April 2014.  The Veteran was consistent in her statements regarding difficulties with social relationships and being around others, including at work, and a lack of desire and energy to do things.  To this point, during a July 2012 session, the Veteran indicated that she does not have motivation or energy to engage her children in recreational activities and stated she does not "care" and is numb to feelings of love toward her children.  Similarly, in a May 2012 statement that accompanied an application for benefits, the Veteran indicated she was barely making it, having weekly break downs and having to take meds to get out of bed for work.  During an August 2012 session the Veteran was assigned a GAF score of 50.  At this session the Veteran noted a strained relationship with her husband, but was not pursuing divorce.  She also indicated suicidal ideation, but without intent or plan.  This period in 2012, is supported by the record as one of particular difficulty for the Veteran.  However, the difficulties experienced during this time are mostly contemplated by the 50 percent evaluation, and more nearly approximates the criteria required for that evaluation.  Furthermore, despite the several issues noted during this period, including varying moods and affects, the Veteran's thought process, memory, cognitive orientation and judgement were not considered to be abnormal.  In the months after August 2012, the Veteran's affect brightened and by June 2013 she was noted to be in a happy mood with reported mild depressive symptoms, none of which were considered to be clinically significant.  See VA medical records for sessions from July 2012 through June 2013.  The Veteran also reported, at her June 2013 session, that she was planning on relocating to Texas.

As noted above, the August 2015 VA examiner opined that the Veteran's move to Texas in August 2013, coupled with her husband being away, exacerbated the symptoms of her acquired psychiatric disorder.  The April 2014 examiner opined that the Veteran's symptoms led to occupational and social impairment, with deficiencies in most areas.  Taking all of this into account, the record supports a 70% evaluation from August 2013.  Although the Veteran's treatment records and statements do not reflect a marked negative change between 2012 and August 2013, the Board does note that the Veteran felt the need to file a claim for PTSD on January 8, 2013 in which she noted being raped while in the Army.  This coincides with the time period she was trying to obtain a divorce.  In light of this, and resolving all reasonable doubt in favor of the Veteran, the Board finds a 70 percent evaluation is supported from January 8, 2013, rather than August 2013, but not before.

In conclusion, after reviewing the entire record, the evidence shows that the overall impairment caused by the Veteran's acquired psychiatric disorder symptomatology more nearly approximates occupational and social impairment with reduced reliability and productivity prior to January 8, 2013 and occupational and social impairment with deficiencies in most areas thereafter.  Therefore, a rating in excess of 50 percent is not warranted prior to January 8, 2013 and a rating in excess of 70 percent is not warranted thereafter.


ORDER

Entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder, to include post-traumatic stress disorder and major depressive disorder, prior to January 8, 2013 is denied.

Entitlement to a rating in excess of 70 percent for an acquired psychiatric disorder, to include post-traumatic stress disorder and major depressive disorder, from January 8, 2013 is denied.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


